Title: To John Adams from Samuel Griffin, 12 January 1797
From: Griffin, Samuel
To: Adams, John



Richmond 12th January 1797—

Permit me much respected Sir, to congratulate Your Excellency, as well as the good Citizens of America, on Your late election to the Presidency of the United States, and to assure You Sir, that from every information that can be collected, it was the general wish of most of the good people of Virginia, who are attached to order & good Government, that this happy & fortunate event should take place, and I trust (notwithstanding the Newspaper columny) You will in the course of Your administration experience as full and ample Support from I this as from any other State in the Union—
Should You Sir, be in want of a Young Man to live in Your family as a Secretary or for any other purpose, I take the liberty at the request of some friends, to recommend to Your notice, Mr John Griffin a Son of Judge Griffins, he is twenty five Years old, of fair Character & has had a liberal education, has spent two Years in England & nearly the same time in France, and I am told by good Judges understands the french Language tolerably well, his acity to be honord with a place in Your excellencys family has been my principal motive for hazarding this Solicitation—with a fervent prayer for the health happiness and prosperity of Yourself and family I am / with due respect & esteem / Sir / Your Obdt friend & Servt

Saml Griffin